EXHIBIT 10.12

AMENDMENT TO

401(k) PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”) as follows:

1. Effective September 1, 2008, Section 2, Definitions, is amended to delete the
definitions of “After-Tax Adjustment Contributions” and “Securities Employee.”

2. Effective September 1, 2008, Section 2, Definitions, is amended by replacing
clause (f) in the first paragraph of the definition of “Earnings” with the
following:

“(f) amounts paid more than 30 days after the date on which the Participant’s
employment with the Affiliated Group terminates,”

3. Effective September 1, 2008, Section 2, Definitions, is amended by adding the
following sentence at the end of the first paragraph of the definition of
“Earnings”:

“Notwithstanding the foregoing, in no event will Earnings include amounts that
are not considered “compensation” for purposes of Code section 415 and the
regulations promulgated thereunder.”

4. Effective September 1, 2008, Section 2, Definitions, is amended by deleting
the phrase “who is a Securities Employee or” in the definition of “Eligible IIG
Employee” and replacing it with the words “or who is”.

5. Effective September 1, 2008, Section 2, Definitions, is amended by adding the
following to the end of the definition of “Employee”:

“to the extent required by Code section 414(n).”

6. Effective September 1, 2008, Section 2, Definitions, is amended by replacing
the phrase “20 or more hours per week” each place it appears in paragraphs
(a) and (b) of the definition of “Entry Date” with the phrase “at least one half
of the standard work week at his or her business unit, as determined by the Plan
Administrator”.

7. Effective September 1, 2008, Section 2, Definitions, is amended by deleting
the first sentence of the definition of “Matched Contributions” and replacing it
with the following:

“ ‘Matched Contributions’ means Pre-Tax Contributions and Roth Elective
Deferrals.”

 

1



--------------------------------------------------------------------------------

8. Effective September 1, 2008, Section 2, Definitions, is amended by adding the
following to the end of the definitions of “IIG Participant,” “MS Participant”
and “Participant”:

“and whose participation has not terminated pursuant to Section 3(c)”

9. Effective September 1, 2008, Section 2, Definitions, is amended by adding the
following to the end of the definition of “Qualified Matching Contributions”:

“and designated by the Plan Administrator as Qualified Matching Contributions.”

10. Effective September 1, 2008, Section 2, Definitions, is amended by adding
the following to the end of the definition of “Qualified Non-Elective
Contributions”:

“and designated by the Plan Administrator as Qualified Non-Elective
Contributions.”

11. Effective September 1, 2008, Section 2, Definitions, is amended by adding
the following to the end of the definition of “Release”:

“and designated by the Plan Administrator as a Release.”

12. Effective January 1, 2008, Section 2, Definitions, is amended by adding the
following sentence at the end of the definition of “Testing Compensation”:

“Any base salary, cash bonuses, commissions, overtime or other regular
compensation paid after a Participant’s severance from employment may be
included in Testing Compensation to the extent permitted by Code section 415(c)
and the regulations thereunder and designated by the Plan Administrator on a
nondiscriminatory basis.”

14. Effective September 1, 2008, Section 2, Definitions, is amended by adding
the phrase “the inability to engage in any substantial gainful activity by
reason of” in the first sentence of the definition of “Total and Permanent
Disability” immediately preceding the phrase “medically determinable.”

15. Effective September 1, 2008, Section 2, Definitions is amended by inserting
the following new definitions:

“ ‘Applicable Disaster Date’ means the day or days on which the event (such as a
storm, tornado or flooding) giving rise to a presidentially-declared disaster
takes place.

 

2



--------------------------------------------------------------------------------

“ ‘Qualified Disaster Recovery Assistance Distribution’ means, effective
September 1, 2008, a distribution made to an individual after an Applicable
Disaster Date, and before January 1, 2010, whose principal residence on the
Applicable Disaster Date is located in an area declared to be a disaster area
and who sustained an economic loss as a result of such disaster. A Qualified
Disaster Recovery Assistance Distribution is limited to a maximum of $100,000
and shall be subject to such other conditions and limitations as may be provided
by statute or in other applicable guidance or as may be determined by the Plan
Administrator on a nondiscriminatory basis.

“ ‘Qualified Reservist Distribution’ means, a distribution under Section 12(h)
made to a Participant who is on active duty in the uniformed services for a
period of more than 30 days that is a “qualified reservist distribution” under
Code section 72(t)(2)(G)(iii).”

16. Effective September 1, 2008, Section 3(a), Commencement of Participation, is
amended by replacing the phrase “20 or more hours per week” each place it
appears in subsection (ii) with the phrase “ at least one half of the standard
work week at his or her business unit, as determined by the Plan Administrator.”

17. Effective September 1, 2008, Section 5(b), After-Tax Adjustment
Contributions, shall be deleted.

18. Effective September 1, 2008, Sections 5(c) through (l) inclusive are
redesignated as Sections 5(b) through (k), inclusive, and all references in the
Plan to such sections are redesignated accordingly.

19. Effective September 1, 2008, newly designated Section 5(b), Changing the
Rate and Suspension of Employee Contributions, is amended by deleting the second
sentence thereof.

20. Effective September 1, 2008, newly designated Section 5(d), Distribution of
Excess Elective Deferrals, is amended by deleting the phrase “or recharacterized
under Section 5(g)(ii)” from the fourth sentence thereof.

21. Effective September 1, 2008, newly designated Section 5(f), Distribution of
Excess Contributions, is amended by deleting subsection (ii) thereof and
redesignating subsection (iii) as subsection (ii).

 

3



--------------------------------------------------------------------------------

22. Effective September 1, 2008, newly designated section 5(f)(ii) is amended by
deleting the phrase “or re-characterized under Section 5(g)(ii)” therefrom.

23. Effective September 1, 2008, newly designated Section 5(g)(i) is amended by
deleting the phrase “After-Tax Adjustment Contributions and” from the first
sentence thereof.

24. Effective September 1, 2008, newly designated Section 5(g)(i) is amended by
deleting the phrase “sum of the After-Tax Adjustment Contributions and” from the
second sentence of the last paragraph thereof.

25. Effective September 1, 2008, newly designated Section 5(h)(iii) is amended
to read as follows:

“(iii) Amounts distributed under this Section 5(h) shall be withdrawn from
amounts attributable to Matching Contributions made on behalf of the
Participant.”

26. Effective [January 1, 2008/ September 1, 2008], newly designated
Section 5(j), Rollover Contributions, is amended by deleting the second
paragraph thereof.

27. Effective September 1, 2008, the last paragraph of Section 7(b)(ii)(2) of
the 401(k) Plan, Investment of the Trust Fund, is amended by deleting the
reference to “December 31, 2008” therein and inserting “December 31, 2009”
therefor.

28. Effective September 1, 2008, the last sentence in Section 7(d)(i) is amended
by adding the following clause to the end thereof:

“each of which shall be intended to be a “qualified default investment
alternative” within the meaning of DOL Regulation section Labor Department
Regulation § 2550.404c-5.”

29. Effective September 1, 2008, subsection 7(d)(iii)(1) is amended to read as
follows:

“Each eligible Participant shall have the right to elect that the portion of his
or her Account invested in the Morgan Stanley Stock Fund that is attributable to
Qualified Non-elective or Qualified Matching Contributions, or any other Company
Contributions made in the form of Morgan Stanley Stock or directed by the
Company to be invested in the Morgan Stanley Stock Fund (with the investment
units held in such portion of the Participant’s Account referred below to as
“Mandatory Units”), be disposed of and the proceeds thereof transferred to
another available investment under the Plan. For this purpose, prior to
September 1,

 

4



--------------------------------------------------------------------------------

2008, an eligible Participant means any Participant who has attained age 55 or,
after December 31, 2006, is credited with at least three Years of Service, and
on and after September 1, 2008, an eligible Participant means any Participant.”

30. Effective September 1, 2008, subsection 7(d)(iii)(2) is amended by adding
the phrase “Prior to September 1, 2008,” at the beginning thereof.

31. Effective January 1, 2009, the first sentence of Section 12(c), Source and
Amount of Withdrawal, is amended by inserting the phrase “or a Qualified
Reservist Distribution” immediately after the phrase “including a hardship
withdrawal”.

32. Effective September 1, 2008, Section 12(f)(v), Hardship, is amended by
redesignating subsections (7) and (8) as subsections (8) and (9) respectively
and by inserting a new subsection (7) as follows:

“(7) a Qualified Disaster Recovery Assistance Distribution.”,

33. Effective January 1, 2009, a new Section 12(h), Qualified Reservist
Distribution is inserted as follows:

“(h) Qualified Reservist Distribution. An eligible Participant may request a
Qualified Reservist Distribution on or after January 1, 2009. In the case of a
Participant who receives a Qualified Reservist Distribution, such Participant
shall not be eligible to make elective or employee contributions to this Plan or
any other plan of a Participating Company during the 6-month period following
such Qualified Reservist Distribution.”

34. Effective September 1, 2008, Section 13(b)(ii), Disposition of Excess
Amounts is amended by adding the following new subsection (3) at the end
thereof:

“(3) Notwithstanding the foregoing, the correction methods described in this
Section 13(b)(ii) shall be used only to the extent permitted under Code section
415.”

35. Effective September 1, 2008, Section 16(a), Claims, is amended by deleting
the words “two or more individuals” and replacing them with the words “at least
one individual.”

36. Effective September 1, 2008, Section 17(a), Establishment of Benefit Plan
Appeals Committee, is amended by deleting the words “three or more individuals”
and replacing them with the words “at least one individual.”

 

5



--------------------------------------------------------------------------------

37. Effective January 1, 2008, Appendix B, Morgan Stanley Participating
Companies, is amended by adding the following to the end of the third paragraph
of the “Kearny Realty Investors” section thereof:

“Effective January 1, 2008, a joint and 75% survivor annuity shall also be
available to such a former participant in the Kearny 401(k) Plan.”

38. Effective January 1, 2008, Supplement A, Top-Heavy Provisions, is amended by
adding the following to the end of Section 1(b) thereof:

“Notwithstanding the foregoing, if a top heavy minimum benefit is due to a
non-Key Employee who is also a participant in the Morgan Stanley Employees
Retirement Plan (the “Pension Plan”), it shall be provided under the Pension
Plan and not under this Plan.”

39. Effective January 1, 2008, Supplement A, Top-Heavy Provisions, and
Supplement D, Historical Distribution Provisions, are each amended by replacing
the phrase “separation from service” each time such phrase appears therein with
the phrase “severance from employment.”

40. Effective September 1, 2008, Supplement B, Participants Residing in Puerto
Rico, is amended by replacing the reference to 10% in Section 5(a) thereof with
references to 30% and by deleting Section 5(b) thereof and by redesignating
Sections 5(c) through 5(k) as Sections 5(b) through 5(j) respectively, and by
redesignating all references in the Plan to such sections accordingly.

46. Effective September 1, 2008, Supplement B, Participants Residing in Puerto
Rico, is amended by deleting the second sentence of newly designated
Section 5(b) thereof.

47. Effective September 1, 2008, Supplement B, Participants Residing in Puerto
Rico, is amended by deleting newly designated Section 5(f)(2) and redesignating
Section 5(f)(3) as Section 5(f)(2).

48. Effective September 1, 2008, Supplement B, Participants Residing in Puerto
Rico, is amended by deleting the phrase “or recharacterized under
Section 5(g)(2)” from newly designated Section 5(f)(2).

49. Effective September 1, 2008, Supplement B, Participants Residing in Puerto
Rico, is amended by replacing the phrase “, After-Tax and After-Tax Adjustment
Contributions” with the phrase “and After-Tax Contributions” in newly designated
Section 5(g).

*  *  *  *  *  *  *  *  *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 22nd day of December, 2008.

 

MORGAN STANLEY & CO. INCORPORATED By:  

/s/ KAREN JAMESLEY

Title:   Global Head of Human Resources

 

7